PER CURIAM.
Plaintiff appeals an adverse final judgment entered against her following a jury verdict finding the defendants not guilty of any negligence which was a legal cause of the accident in which she was injured.
The principal point on appeal is whether the trial court committed prejudicial error in refusing plaintiff’s requested jury instruction on intervening cause.
We have carefully considered all points raised by appellant in the light of the record, briefs and oral arguments and find that no reversible error has been demonstrated. The record discloses that the case *581was fully and fairly tried; that the verdict is supported by the evidence and that the several rulings of the trial court challenged by appellant did not, on the record and under the law constitute harmful error. Rawls v. Ziegler, Fla. 1958, 107 So.2d 601; Anchor Hocking Corporation v. Allen, Fla. App.1964, 161 So.2d 853; Stiles v. Calvetto, Fla.App.1962, 137 So.2d 17; Maistrosky v. Harvey, Fla.App. 1961, 133 So.2d 103; Karp v. Hodor, Fla.App.1964, 166 So.2d 597; Gavin v. Headley, Fla.App.1973, 272 So.2d 843; Thompson v. Jacobs, Fla.App. 1975, 314 So.2d 797.
Accordingly, the judgment appealed is affirmed.
Affirmed.